MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2019 ME 17 
Docket:	      Som-18-217	
Submitted	
  On	Briefs:	 December	12,	2018	      	     	     	    	      	
Decided:	     January	29,	2019	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                     SHERWOOD	ASSOCIATES	LP	
                                                	
                                               v.	
                                                	
                                        OLANIAN	JACKSON	
	
	
PER	CURIAM	

         [¶1]	 	 Olanian	 Jackson	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Somerset	County,	Mullen,	J.)	affirming	a	judgment	entered	in	a	District	Court	

action	 for	 forcible	 entry	 and	 detainer	 (Skowhegan,	 Benson,	 J.)	 in	 favor	 of	 his	

landlord,	Sherwood	Associates	LP.1		See	14	M.R.S.	§	6008	(2017);	M.R.	Civ.	P.	

80D(f).		Jackson	contends	that	because	he	has	a	certificate	to	use	marijuana	for	

medical	 purposes,	 Sherwood	 and	 the	 District	 Court	 were	 required	 to	

reasonably	 accommodate	 his	 condition	 and	 excuse	 multiple	 violations	 of	 his	

lease,	 some	 related	 to	 his	 possession	 and	 use	 of	 marijuana	 and	 some	


    1	 	 The	 Superior	 Court	 also	 denied	 Jackson’s	 request	 for	 a	 jury	 trial	de	 novo.	 	 Jackson	 does	 not	

challenge	the	denial	of	his	request	for	a	jury	trial	in	this	appeal.			

    	
                                                                                                    2	

independent	of	his	possession	and	use	of	marijuana.		We	affirm	the	Superior	

Court	judgment.	

                                       I.		CASE	HISTORY	

	       [¶2]		We	draw	the	following	facts	from	the	procedural	history,	the	facts	

as	 found	 by	 the	 District	 Court,	 and	 the	 evidence	 viewed	 favorably	 to	 the	

judgment.		See	United	States	Bank,	N.A.	v.	Thomes,	2013 ME 60,	¶	2,	69 A.3d 411.		

Since	1997,	Jackson	has	lived	in	an	apartment	in	Fairfield	Family	Apartments	

in	 Fairfield.	 	 Fairfield	 Family	 Apartments	 is	 a	 federally	 funded	 affordable	

housing	 project	 subject	 to	 regulation	 by	 the	 United	 States	 Department	 of	

Housing	 and	 Urban	 Development.	 	 The	 project	 is	 owned	 by	 Sherwood	

Associates	LP.2		

        [¶3]		Jackson	signed	a	lease	renewal	in	2014	that,	by	its	terms,	continued	

for	 successive	 terms	 of	 one	 year	 unless	 terminated.	 	 On	 December	 15,	 2016,	

Sherwood	issued	Jackson	a	ten-day	notice	to	quit	stating	that	Jackson’s	use	and	

possession	of	marijuana	violated	the	terms	of	the	lease	that	prohibited	unlawful	




    2		At	the	time	of	the	forcible	entry	and	detainer	hearing	in	the	District	Court,	Sherwood	owned	

Fairfield	Family	Apartments,	but	the	property	had	been	managed	by	a	separate	entity,	Monroe	Group,	
since	September	2016.		Sherwood’s	two	witnesses	were	both	employees	of	Monroe	Group	and	one	
indicated	that	Monroe	Group	was	in	the	process	of	purchasing	the	property	with	a	tentative	closing	
date	of	June	29,	2017.		The	record	does	not	reflect	whether	the	sale	occurred	or	not.		For	simplicity,	
the	plaintiff	and	its	various	agents	will	be	referred	to	collectively	as	Sherwood.			
                                                                                         3	

activity	 in	 the	 apartment	 because	 “medical	 marijuana	 is	 illegal	 under	 federal	

law	even	if	it	is	permitted	under	state	law.”				

      [¶4]	 	 Jackson	 submitted	 a	 request	 to	 Sherwood	 for	 a	 reasonable	

accommodation	to	use	marijuana	for	medical	purposes	pursuant	to	the	Maine	

Human	 Rights	 Act,	 5	 M.R.S.	 §	 4582-A(2)	 (2017).	 	 In	 response	 to	 Jackson’s	

request	 for	 accommodation,	 Sherwood	 halted	 the	 eviction	 process	 so	 that	 it	

could	gather	information	and	review	the	request.		Sherwood	ultimately	denied	

the	request	in	April	2017,	explaining:	

      [U]nder	 federal	 law	 marijuana	 is	 a	 controlled	 substance	 and	
      possession	 or	 manufacture	 of	 marijuana	 is	 a	 violation	 of	 federal	
      law.	 	 Fairfield	 Family	 Housing	 is	 an	 affordable	 housing	 complex	
      that	receives	federal	funds	and	is	subject	to	oversight	and	frequent	
      audits	by	the	federal	government.		In	the	Landlord’s	view,	a	request	
      for	accommodation	that	results	in	a	violation	of	federal	law	is	per	se	
      unreasonable,	 and	 exposes	 the	 Landlord	 to	 potential	 liability	
      and/or	noncompliance	with	federal	regulations.			
	
      [¶5]	 	 When	 it	 denied	 Jackson’s	 request,	 Sherwood	 issued	 a	 thirty-day	

notice	 that	 it	 was	 terminating	 his	 lease.	 	 The	 notice	 stated	 that	 Jackson	 had	

violated	the	terms	of	the	lease	 when	he	(1)	 used	the	 apartment	for	unlawful	

purposes	 or	 engaged	 in	 unlawful	 activities	 in	 the	 unit	 by	 growing	 and	

possessing	marijuana;	(2)	refused	access	to	the	bedroom	in	the	apartment	used	

as	 a	 marijuana	 grow	 room;	 (3)	 installed	 a	 lock	 on	 the	 bedroom	 without	

permission;	(4)	threatened	physical	harm	to	property	staff	seeking	to	inspect	
                                                                                       4	

the	 bedroom;	 (5)	 smoked	 marijuana	 in	 his	 apartment	 in	 violation	 of	 a	 no	

smoking	policy;	and	 (6)	grew	and	 possessed	 marijuana	in	violation	of	a	 zero	

tolerance	drug	policy.				

	     [¶6]		On	June	12,	2017,	Sherwood	filed	an	FED	complaint	in	the	District	

Court.		A	hearing	was	held	on	June	16,	2017.		Sherwood	called	two	employee	

witnesses	 and	 Jackson	 to	 testify.	 	 Jackson,	 who	 was	 represented	 by	 a	 legal	

services	attorney,	 also	testified	on	his	own	behalf	and	called	 a	tenant	from	a	

neighboring	apartment	to	testify.		After	hearing	closing	arguments	from	each	

side,	the	court	(Benson,	J.)	announced	its	decision,	which	included	the	following	

findings:	

      	      There	 is	 a	 written	 lease	 which	 has	 been	 admitted	 into	
      evidence,	and	I	have	reviewed	the	appropriate	 provisions	of	that	
      lease,	and	I	find	that	there	has	been	credible	evidence	of	more	than	
      one	violation	of	the	lease.		One	of	the	things	the	[c]ourt	in	this	case	
      has	 to	 do	 is	to	 gauge	 the	 credibility	 of	witnesses,	 and	 the	 [c]ourt	
      finds	 that	 [Sherwood’s	 witnesses]	 are	 simply	 more	 credible	 than	
      Mr.	Jackson	and	[his	witness].		I	find	that	Mr.	Jackson	has,	in	fact,	
      refused	access	to	the	unit	in	 violation	of	the	lease.	 	I	find	that	he	
      placed	 a	 lock	 on	 part	 of	 the	 unit	 without	 written	 permission,	 in	
      violation	of	the	lease,	and	I	also	find,	based	on	the	testimony	of	[a	
      Sherwood	 witness],	 as	 well	 as	 the	 note	 on	 the	 door,	 that	 he	 has	
      intimidated	 staff	 in	 violation	 of	 the	 lease.	 	 Further,	 I	 find—and	
      perhaps	this	is	the	most	important	finding	the	[c]ourt	makes—that	
      Mr.	Jackson	has	possessed	marijuana	in	the	unit	in	violation	of	the	
      lease	and	of	federal	law.	
      	
      	      I	 find	 over	 objection,	 that	 the	 notice	 to	 quit	 is	 legally	
      sufficient.		It	provides	at	least	30	days’	notice,	and	I	also	find	that	
                                                                                          5	

      there	is	no	evidence	of	retaliation	or	of	discriminatory	practices	on	
      the	part	of	the	landlord.		There	was	some	evidence	of	an	unsafe	or	
      unfit	housing	defense	concerning	the	fire	alarms,	but	I	do	not	find	
      that	credible.		For	all	of	those	reasons,	I’m	entering	a	judgment	for	
      the	landlord,	and	the	writ	will	issue	in	seven	days.	
      	
A	 written	 judgment	 was	 entered	 the	 same	 day	 granting	 possession	 of	 the	

apartment	to	Sherwood.			

	     [¶7]		Jackson,	personally	and	not	through	counsel	who	had	represented	

him	 at	 the	 hearing,	 appealed	 to	 the	 Superior	 Court.	 	 See	 M.R.	 Civ.	 P.	

80D(f)(1)-(2).		He	requested	a	jury	trial	de	novo	and,	among	other	things,	filed	

a	supporting	affidavit.		See	M.R.	Civ.	P.	80D(f)(2).		At	the	same	time,	Jackson	filed	

a	motion	to	stay	the	issuance	of	a	writ	of	possession.		See	14	M.R.S.	§	6008(2)	

(2017);	M.R.	Civ.	P.	80D(j)(2).		After	receiving	a	response	from	Sherwood,	the	

court	(Mullen,	J.)	granted	the	stay	on	July	13,	2017.		Following	a	significant	delay	

for	the	preparation	of	the	transcript	of	the	District	Court	hearing,	a	telephone	

conference	was	held	in	March	2018.		The	court	then	ordered	the	parties	to	brief	

the	issue	of	whether	Jackson	was	entitled	to	a	jury	trial.				

      [¶8]	 	 After	 the	 court	 received	 the	 briefs,	 it	 affirmed	 the	 District	 Court	

judgment	 pursuant	 to	 M.R.	 Civ.	 P.	 80D(f)(1),	 (5),	 having	 determined	 that	

Jackson’s	 affidavit	 did	 not	 raise	 a	 genuine	 issue	 of	 material	 fact	 that	 would	

entitle	him	to	a	jury	trial	and	that	he	had	not	properly	raised	any	errors	of	law.		
                                                                                       6	

Jackson	 filed	 a	 motion	 to	 reconsider	 along	 with	 several	 purported	

“amendments,”	which	the	court	denied.		Jackson	filed	another	document	after	

the	denial,	prompting	the	Superior	Court	to	issue	another	order	stating	that	its	

denial	stood.		Represented	by	new	counsel,	Jackson	brought	this	appeal.				

                                II.		LEGAL	ANALYSIS	

A.	   Sufficiency	of	Evidence	to	Support	the	FED	Judgment	

	     [¶9]	 	 Jackson	 asserts	 that	 the	 District	 Court	 “erred	 in	 finding	

[Sherwood]’s	 witnesses	 credible”	 and	 that	 the	 evidence	 at	 the	 FED	 hearing	

failed	 to	 establish	 cause	 for	 an	 eviction.	 	 “We	 defer	 to	 the	 trial	 court’s	

determination	 of	 witnesses’	 credibility	 and	 its	 resolution	 of	 conflicts	 in	

testimony.”		Gordon	v.	Cheskin,	2013 ME 113,	¶	12,	82 A.3d 1221.		Additionally,	

because	Jackson	did	not	file	a	motion	for	findings	of	fact	pursuant	to	M.R.	Civ.	P.	

52(b),	“we	will	infer	that	the	trial	court	made	any	factual	inferences	needed	to	

support	 its	 ultimate	 conclusion.”	 	 Pelletier	 v.	 Pelletier,	 2012 ME 15,	 ¶	 20,	

36 A.3d 903.		The	record	reflects	that	Sherwood	acted	properly	under	the	terms	

of	the	lease	and	the	FED	statutes,	see	generally	14	M.R.S.	§§	6001-6016	(2017),	

to	terminate	the	lease,	and	that	the	District	Court’s	findings,	quoted	above,	are	

supported	by	the	record	evidence.	
                                                                                          7	

B.	    Application	of	the	Law	to	Termination	of	the	Lease	
	
	      [¶10]	 	 In	 a	 somewhat	 confusing	 brief,	 Jackson	 argues,	 in	 turn,	 that	

(1)	Sherwood’s	 notice	 to	 quit	 did	 not	 provide	 him	 proper	 notice	 of	 all	 the	

reasons	 for	 the	 termination	 of	 his	 lease;	 (2)	 contrary	 to	 Sherwood’s	

contentions,	 he	 had	 allowed	 his	 apartment	 to	 be	 inspected;	 (3)	 at	 the	 time	

Sherwood	served	him	with	a	notice	to	quit,	he	no	longer	had	marijuana	in	his	

apartment;	(4)	the	lease	did	not	prohibit	the	use	of	marijuana	because	such	use	

was	 legal	 under	 Maine	 law	 and	 he	 had	 a	 valid	 certificate	 for	 it;	 (5)	 the	 no	

smoking	 policy	 failed	 to	 define	 ‘smoke’	 or	 ‘smoking’	 “leading	 a	 reasonable	

tenant	to	conclude	that	it	applied	to	tobacco	smoke	only”;	and	(6)	to	the	extent	

that	 the	 lease	 did	 prohibit	 the	 use	 of	 marijuana	 by	 someone	 with	 a	 valid	

certificate,	the	lease	violated	the	United	States	Housing	Act.				

	      [¶11]		“When	the	Superior	Court	acts	in	its	appellate	capacity,	we	review	

the	decision	of	the	District	Court	directly	for	abuse	of	discretion,	errors	of	law,	

or	findings	not	supported	by	the	evidence.”		Lyle	v.	Mangar,	2011 ME 129,	¶	11,	

36 A.3d 867.	 	 We	 review	 the	 court’s	 legal	 conclusions	 de	 novo,	 see	 Carrier	 v.	

Sec’y	of	State,	2012 ME 142,	¶	12,	60 A.3d 1241,	and	review	the	court’s	factual	

findings	 for	 clear	 error,	 Zablotny	 v.	 State	 Bd.	 of	 Nursing,	 2017 ME 29,	 ¶	 18,	

156 A.3d 126.			
                                                                                       8	

	     1.	    Notice	to	Quit	

	     [¶12]		Jackson’s	argument	that	Sherwood’s	notice	to	quit	did	not	properly	

inform	 him	 of	 the	 reasons	 his	 lease	 was	 being	 terminated	 appears	 to	 be	

premised	 on	 an	 unrelated	 and	 therefore	 irrelevant	 notice	 that	 was	 issued	 to	

tenants	 of	 a	 different	 Fairfield	 Family	 apartment.	 	 Sherwood	 avers	 that	 it	

produced	that	unrelated	notice	in	response	to	a	separate	discrimination	claim	

Jackson	 filed	 with	 the	 Maine	 Human	 Rights	 Commission	 to	 demonstrate	 that	

Sherwood’s	marijuana	regulations	had	been	enforced	against	other	tenants.		It	

is	part	of	the	record	on	this	appeal	only	because	Jackson	appended	it	to	one	of	

his	“amendments”	to	his	motion	to	reconsider	in	the	Superior	Court.				

      [¶13]	 	 The	 notice	 actually	 given	 to	 Jackson	 lists	 all	 the	 grounds	 upon	

which	Sherwood	terminated	his	lease.		Jackson’s	arguments	regarding	proper	

notice	are	therefore	without	merit.		

	     2.	    Violations	Independent	of	Marijuana	Use	or	Possession	

      [¶14]	 	 Sherwood	 was	 entitled	 to	 terminate	 Jackson’s	 tenancy	 for	

“material	 noncompliance”	 with	 the	 terms	 of	 the	 lease.	 	 The	 lease	 defines	

material	noncompliance	as	one	or	more	substantial	violations	of	the	lease,	or	

repeated	minor	violations	that	negatively	affect	the	housing	project,	its	tenants,	

and	its	management.		With	support	in	the	record,	the	District	Court	found	three	
                                                                                                   9	

violations	 of	 the	 lease	 independent	 from	 Jackson’s	 use	 or	 possession	 of	

marijuana.				

       [¶15]		The	court	found	that	Jackson	had	denied	access	to	his	apartment	

in	violation	of	his	lease,	which	authorized	the	landlord	“to	enter	the	unit	for	the	

purpose	of	making	reasonable	repairs	and	periodic	inspections.”		Employees	of	

the	property	management	company	for	 Fairfield	Family	Apartments	testified	

that	they	had	been	refused	entry	to	Jackson’s	apartment	“several	times,”	that	

inspectors	had	been	denied	access	to	a	bedroom	Jackson	used	as	a	grow	room	

in	 the	 apartment,	 and	 that	 one	 inspector	 threatened	 to	 stop	 a	 required	

inspection	 because	 of	 Jackson’s	 lack	 of	 cooperation.	 	 The	 court	 found	 the	

employees’	 testimony	 more	 credible	 than	 Jackson’s	 contrary	 testimony	 on	

these	issues.			

       [¶16]		The	court	also	found	that	Jackson	had	installed	a	lock	on	his	grow	

room	 in	 violation	 of	 the	 lease,	 which	 prohibited	 “[a]ny	 alteration,	 addition,	

and/or	replacement	of	a	lock	.	.	.	without	written	consent	of	Management.”3		An	

employee	testified	that	her	management	company	had	not	given	permission	for	




  3		This	provision,	cited	by	Sherwood	in	its	notice	to	quit,	actually	comes	from	a	separate	document	

entitled	“Stanford	Management	House	Rules,”	which	was	incorporated	into	the	lease	by	reference.		
The	lease	itself	contains	a	nearly	identical	provision.				
                                                                                                         10	

the	lock	to	be	installed	and	no	written	permission	appeared	in	the	file	from	the	

previous	management	company.				

        [¶17]		Additionally,	the	court	found	that	Jackson	had	intimidated	staff	in	

violation	 of	 the	 lease,	 which	 prohibited	 acts	 “of	 intimidation,	 retaliation,	

harassment,	verbal	abuse,	physical	threat	of	violence	or	social	misconduct	of,	

or	to,	any	employee.”4		The	management	company	employees	testified	that	they	

felt	intimidated	by	Jackson	because	of	a	threatening	voicemail	he	left	for	one	of	

them	and	a	sign	on	his	grow	room	door	that	said	“No	one	may	enter	this	room!	

.	 .	 .	 .	 	 Trespassers	 will	 be	 shot!	 	 Survivors	 shot	 again!”5	 	 Jackson	 denied	

threatening	the	employees,	but	acknowledged	that	his	voicemail	message	was	

“hyper,”	 and	 that	 people	 could	 feel	 threatened	 by	 his	 sign	 even	 though	 he	

insisted	that	it	was	a	joke.				

        [¶18]		Thus,	the	 District	Court	supportably	found	that	Jackson	 violated	

his	lease	in	three	ways	that	were	independent	from	his	possession	of	marijuana.		

Because	 these	 violations,	 standing	 alone,	 justified	 Sherwood’s	 termination	 of	

the	 lease	 and	 support	 the	 District	 Court’s	 judgment	 granting	 Sherwood	



   4		This	provision	also	comes	from	the	house	rules.				


   5	
    	 Jackson’s	 suggestion	 that	 he	 had	 a	 firearm	 to	 protect	 his	 grow	 room	 could	 constitute	 an	
admission	to	a	Class	B	felony	if	he	possessed	more	than	one	pound	of	marijuana.		See	17-A	M.R.S.	
§	1105-A(1)(C-1)(4)	(2017).	
                                                                                     11	

possession	of	the	apartment,	we	need	not	reach	Jackson’s	remaining	arguments	

or	 analyze	 whether	 federal	 law	 has	 a	 preemptive	 effect	 on	 Maine’s	 medical	

marijuana	laws.	

	        The	entry	is:	

	     	      Judgment	affirmed.	
	
	     	      	       	      	    	
	
Jed	Davis,	Esq.,	Jim	Mitchell	and	Jed	Davis,	P.A.,	Augusta,	for	appellant	Olanian	
Jackson	
	
Aaron	 K.	 Baltes,	 Esq.,	 Norman,	 Hanson	 &	 Detroy,	 LLC,	 Portland,	 for	 appellee	
Sherwood	Associates	LP	
	
	
Somerset	County	Superior	Court	docket	number	AP-2017-03	
FOR	CLERK	REFERENCE	ONLY